Citation Nr: 1115992	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-25 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an evaluation for instability of the right anterior cruciate ligament (ACL) in excess of 10 percent.

2.  Entitlement to a separate evaluation for osteoarthritis of the right knee with limited flexion in excess of 20 percent.


REPRESENTATION

Veteran represented by:	Joel Ban, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran had active service from June 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which continued the previous evaluation of instability of the right ACL at 10 percent disabling.  A subsequent July 2009 rating decision granted a separate evaluation for osteoarthritis of the right knee with limited flexion of 20 percent.  As the separate rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issue concerning entitlement to an increased rating for all right knee evaluations remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  In August 2010, the Board issued an opinion denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2010 Order, granted a Joint Motion for Remand (JMR), remanding the case for compliance with the terms of the joint motion.  

In March 2010, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

Lastly, the Veteran raised claims of service connection for a right hand injury with laceration and a thoracolumbar spine disability in January 2010.  The Veteran's representative also asserted that these disabilities, as well as his right knee disabilities, prevent the Veteran from obtaining substantial gainful employment.  These matters, to include the service connection claims and the TDIU claim, were denied in a November 2010 rating decision for which the Veteran appealed in a December 2010 notice of disagreement.  The Veteran has raised a claim of total disability rating based upon individual unemployability (TDIU).  See Robinson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  In a recent case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This appeal differs, however.  The Veteran and his representative have asserted that he is unemployable not only based on his service-connected right knee disabilities which are on appeal to the Board, but also due to his hand and spine disabilities, which are not on appeal.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  

The Board further finds that the Veteran's TIDU claim is inextricably intertwined with his pending claims.  Consideration of this claim must be deferred pending completion of the additional development concerning his appealed claims of service connection for his hand and spine disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996)(Issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.).


FINDINGS OF FACT

1. Prior to March 31, 2010, the Veteran's right knee instability of the right ACL was primarily slight. 

2. Subsequent to March 31, 2010, the Veteran's right knee instability of the right ACL was moderate.

3.  Arthritis of the right knee is manifested by flexion limited to 50 degrees due to pain; weakness; and popping.  






CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for instability of the right ACL have not been met prior to March 31, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for a rating of 20 percent, but no higher, for instability of the right ACL have been met as of March 31, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for a rating in excess of 20 percent for osteoarthritis of the right knee with limited flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Assist and Notify

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a), 5103A; 38 C.F.R. § 3.159(b); See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2008 satisfied the three elements under the duty to notify provisions of Dingess, 19 Vet. App. 473.  The letter also substantially complied with the specific requirements under Vazquez-Flores.  The duty to notify has been satisfied.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The records relevant to his Social Security Administration (SSA) disability benefits have also been obtained and associated with the claims file.  The Veteran has at not time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2010).  The Veteran was afforded VA examinations in July 2008, October 2008, March 2009, and October 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.  Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c) (4) (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).



II.  Increased Rating

The Veteran seeks an evaluation in excess of 10 percent for instability of the right ACL and an evaluation in excess of 20 percent for osteoarthritis of the right knee with limited flexion.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's instability of the right ACL is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under DC 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2010).  A 20 percent disability is contemplated when such impairment is moderate, and a 30 percent disability evaluation is warranted when it is severe.  Id.  The schedule of ratings does not define "slight," "moderate," and "severe."  Rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The Veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran's separate osteoarthritis of the right knee with limited flexion is evaluated as 20 percent under DC 5260.  Limitation of leg flexion warrants a noncompensable rating if limited to 60 degrees, a 10 percent rating if limited to 45 degrees, a 20 percent rating if limited to 30 degrees, and a maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Limitation of leg extension warrants a noncompensable rating if limited to 5 degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010); see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal leg extension and flexion as between 0 degrees and 140 degrees).

DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be DC 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

Throughout his appeal, the Veteran has complained of right knee pain and instability.  During his March 2009 formal RO hearing, the Veteran testified that he had significant right knee instability and was unable to fully bend his knee.  He could not stand for long periods of time.  He testified that his knee would pop completely out of its socket.  He also indicated that he lost his last job because he could no longer stand or walk for long periods of time.  The Veteran also testified, during his March 2010 Board hearing that he received injections and took medication for his right knee pain.  He indicated that around 2008 he started using a right knee brace and a cane for support.  He noted that extended periods of activity caused knee pain.  He reported experiencing instability and weakness of the right knee.  

The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, however, the competent medical evidence discussed below is of far greater probative value.

In June 2008, the Veteran reported falling down the steps of his trailer and further injuring his knee.  In May 2008, the Veteran sought treatment for his right knee as it was getting worse and was unstable and painful.  Upon examination, the Veteran was found to have about 10 degrees active range of motion in his right knee.  His inability to flex was found to be more from disuse and stiffness than from instability.

At a July 2008 VA examination, the Veteran reported that he slipped off the step of his trailer and felt an increase of right knee pain.  The Veteran reported decreased range of motion, increased pain, and an inability to move his knee or place weight on it without a brace.  The Veteran refused to flex or extend his knee.  The examiner found gross atrophy in the vastus medial obliquus and around the quadriceps muscle.  The Veteran had an extension lag of 18 degrees and was not able to get to zero.  He was in pain and was only able to flex to 30 degrees before refusing to go any further.  He had pain throughout all ranges of motion.  There was no change in active or passive range of motion during repeat motion testing and no additional losses of range of motion in the involved joint due to pain, weakness, impaired endurance, or fatigue in coordination or flare-ups.

At a September 2008 orthopedic evaluation, the Veteran's right knee range of motion was 0-120 degrees flexion.  In October 2008, a subsequent VA examination was conducted in order to evaluate the Veteran's right knee disability after swelling had subsided.  He reported daily pain and that his knee gave way causing him to fall.  Upon examination, the Veteran's right knee could not get further than 45 degrees flexion while lying down but was capable of 90 degrees while sitting.  He was observed to be able to extend to about zero degrees; however, while the examiner was measuring, he could only get to five degrees.  The examiner found no change in active or passive range of motion during repeat motion testing and no additional losses of ranges of motion due to pain, weakness, impaired endurance, fatigue, in coordination or flare-ups.  The range of motion was from a couple of degrees to 90 degrees.

At a March 2009 VA examination, the Veteran reported that he could not flex his leg and could only walk two blocks.  He was not comfortable taking off the brace and the examiner did not ask him to.  The Veteran had considerable anxiety concerning stability testing and it was not performed.  He had full range of motion from zero to 130 degrees.  The Veteran was able to extend his leg straight out to zero degrees but felt pain throughout the motion of zero to 20 degrees.  The examiner noted that it was difficult to objectively explain why the motion was less.  The examiner referenced an August 19, 2008 MRI, which found chronic complete tear of the ACL, extensive degenerative tear of the posterior horn and medial meniscus, and osteoarthritis of the medial compartment of the tibiofemoral joint.

In September 2009, the Veteran was seen for a follow up of his right knee.  He complained of pain in the anterior aspect of his knee.  The examiner opined that the pain was due to osteoarthritis.  In October 2009, the Veteran reported bouts of increased pain.  His range of motion was from zero to 120 degrees with some pain at terminal flexion.  At a January 2010 orthopedic evaluation, the Veteran reported having some pain and mechanical symptoms of his knee.  His range of motion was zero to 130 degrees.  The examiner referenced an August 2008 MRI which demonstrated an ACL tear and degenerative meniscal tear of the posterior medial meniscus.

During a March 2010 private evaluation, the Veteran was seen for a functional capacity evaluation.  The Veteran reported intense pain in the back of his knee which was occasionally felt in the anterior and medial aspects of his knee.  There was clicking and popping.  The Veteran reported increased symptoms with activity and was required to use a cane and/or brace at all times.  On examination, the Veteran's strength testing was 4+/5 in extension and flexion.  His joint line pain was consistent with osteoarthritis.  There were positive meniscus and ACL injury tests.  His lateral knee was found to be severely unstable.  His right knee flexion was from zero to 80 degrees but due to pain on movement his available right knee range of motion from 0 to 50 degrees.  He had full extension.  The examiner provided that the Veteran's right knee reduced his employability due to the amount of time that he was required to rest after exertion.  Specifically, it was found that the Veteran needed to rest about 30 minutes after 15 minutes of activity.  

The Veteran was afforded another VA examination in October 2010 where the examiner reviewed an October 2009 x-ray report which showed unchanged minimal right knee medial and patellofemoral arthritis.  He also discussed the above-mentioned August 2008 MRI, which showed chronic complete tear of the ACL, extensive degenerative tear of the posterior horn of the medial meniscus, and osteoarthritis of the medial compartment of the tibial femoral joint with significant bone marrow edema involving the medial femoral condyle.  The Veteran described constant, severe pain and wearing a brace.  He indicated flare-ups of pain, decreased range of motion, weakness, fatigue, and incoordination about three times a day.  He reported popping and occasional locking.  The Veteran reported that he last worked in 2006 doing manual labor.  He indicated that the SSA informed him that he could do more sedentary work but the Veteran insisted that the only type of work he knew how to do was manual labor.  The VA examiner found no specific limitations to abilities to perform usual work.  

On examination, the Veteran had flexion of the right knee to 90 degrees and extension to zero degrees.  He had some mild pain throughout the entire range of motion.  Repetitive motion increased his pain and caused the knee to pop.  He did not exhibit any significant distress during the examination.  His motor strength was 5-/5 with normal muscle tone and bulk.  The sensory examination and his reflexes were normal.  There was significant guarding with ligament testing and some mild laxity with anterior drawer.  He had tenderness over the inside of the patella and crepitus.  There was no effusion or deformity noted.  The examiner found no further additional losses of range of motion or loss of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups of function.  The Veteran was diagnosed with osteoarthritis of the right knee with instability and a chronic ALC tear.  

An October 2010 emergency department care note indicates that the Veteran sought a 30 day supply of medication to hold him over until his next orthopeadic appointment.  The Veteran ambulated with a knee brace and had undergone injections to alleviate pain.  On examination, the Veteran showed significant guarding when range of motion testing was attempted.  An October 2010 orthopedic clinic note provides that there was no effusion or tenderness to palpation.  The Veteran's range of motion was from 0 to 90.  His motor examination was 5/5 and his sensory examination was intact to light touch.  

The criteria for an evaluation in excess of 10 percent for instability of the right ACL have not been met prior to March 31, 2010.  However, the criteria for a 20 percent rating as of March 31, 2010 have been met as there is evidence of moderate lateral instability.  In a May 2008 treatment note, the Veteran's inability to flex his right knee was due to disuse and stiffness as opposed to instability.  The Veteran expressed increased concern over his right knee stability in March 2009.  However, no stability testing was performed at that time.  The treatment records prior to March 2010 do not show that the Veteran's instability has increased to an extent warranting a higher rating.  See 38 C.F.R. § 4.71a, DC 5257.  

However, as of the March 31, 2010 private evaluation, the Veteran was noted to have "severe lateral knee instability in balance testing and multi-plane knee weight bearing testing."  This evaluation provided that the Veteran had increased difficulty lifting and carrying weight, as well as with pulling objects.  In the October 2010 VA examination, the examiner found that while there was some mild laxity with anterior drawer, there was an endpoint and the joint was otherwise stable.  The evidence shows that the Veteran's instability had increased in severity from March 2010 and a 20 percent rating is warranted.  Despite the assertions of the Veteran's representative, the Board does not find that his instability has reached a level of severe instability that would constitute a rating in excess of 20 percent.  While the March 2010 private examiner defined the Veteran's instability as "severe," the testing noted in the evaluation as well as the October 2010 VA examination report show that the instability is more aptly defined as moderate.  The Veteran is still able to ambulate on his own, albeit with assistance from a brace and/or a cane.  He is not confined to a wheelchair or incapacitated due to his instability.  As such, a rating in excess of 30 percent as of March 31, 2010 is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.

A separate compensable rating under DC 5003 is not warranted as evaluation under this diagnostic code is provided for noncompensable limitation of motion only and a compensable evaluation for limitation of motion is already provided under DC 5260.  

The criteria for a higher evaluation for osteoarthritis of the right knee with limited flexion under DC 5260 has not been met as there is no evidence of flexion limited to 15 degrees.  A majority of the range of motion testing shows that the Veteran's flexion was limited to 90 degrees at most.  The March 2010 private examination shows that even taking into consideration the additional limitation due to his pain, the Veteran's flexion was only limited to 50 degrees.  As such, a higher rating is not warranted.  See 38 C.F.R. § 4.71a, DC 5260.  

An additional separate evaluation under DC 5261 for limitation of extension of the leg is not warranted as the extension of the Veteran's right knee is limited to zero degrees.  See 38 C.F.R. § 4.71a, DC 5261.

While there is evidence of dislocated semilunar cartilage, there are no objective findings of locking or effusion.  Therefore, a separate evaluation under DC 5258 is not warranted.  See 38 C.F.R. § 4.71a, DC 5258.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right knee is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating for instability of the right ACL and 20 percent for osteoarthritis of the right knee with limited flexion.  In this regard, the Board acknowledges the Veteran's reports of pain and instability and that he cannot walk or stand for long periods of time.  However, the effect of such in the Veteran's knee is contemplated in the currently assigned disability evaluations.  Indeed, as noted above, even after contemplating for pain, flexion of the right knee did not meet the criteria for a higher rating.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's service-connected knee.  

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  However, there was no evidence of ankylosis of right knee and DC 5256 is inapplicable.  Additionally, there was no evidence of semilunar cartilage that was removed.  DC 5259 is not for application.  Lastly, there was no evidence of impairment of the tibia and fibula or genu recurvatum to warrant an evaluation under DC 5262 or 5263.  See 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263.  

There is no evidence demonstrating that further staging is warranted other than as indicated above.  See Hart, 21 Vet. App. 505.

As such, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for osteoarthritis of the right knee with limitation of flexion.  The preponderance of the evidence, however, establishes a rating of 10 percent for instability of the knee prior to March 31, 2010 and of 20 percent, but no higher, as of March 31, 2010.  Consequently, the benefit-of-the-doubt rule does not apply as to the former but applies to the later.  38 U.S.C.A. § 5101(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 499, 55 (1990).  

III.  Extra-Schedular

The Board has also considered whether a referral for extra schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra schedular consideration referral).

The schedular evaluations for the Veteran's right knee disability are adequate.  The Veteran disagrees with the rating primarily on the basis of painful residuals.  The complaint remains pain, painful motion, and instability.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for these service-connected disabilities are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.


ORDER

Entitlement to a rating in excess of 10 percent for instability of the right anterior cruciate ligament prior to March 31, 2010 is denied.

Entitlement to a rating of 20 percent, but no higher, for instability of the right anterior cruciate ligament as of March 31, 2010 is granted.


Entitlement to a separate evaluation in excess of 20 percent for osteoarthritis of the right knee with limited flexion is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


